SMITH, Judge,
dissenting.
I respectfully dissent.
Plaintiffs complain, and the majority agrees, that the trial court prevented plaintiffs from answering the “empty chairs” argument. I am unable to so conclude. The court very specifically stated that it was precluding the plaintiffs from arguing that defendant had the obligation to bring other defendants into the case as third parties. That was the recurring theme of the trial court’s explanation of its ruling. Its initial ruling was to overrule the objection and allow the retaliatory argument. It was only when the court had called to its attention and realized that the plaintiffs’ argument was suggesting that defendant bore the burden of joining the “empty chair” defendants that it sustained the objection. I find no abuse of discretion with that ruling. It is not the burden of the defendant to join other defendants and it was proper for the trial court to prevent such an argument.
At one point in the colloquy plaintiffs’ counsel stated that he would advise the jury that we sued these other people and the court’s reply was “I’ll sustain the objection if that is argued and objected to.” I *96am unable to conclude that brief statement in the middle of the long colloquy can be interpreted as a refusal to allow plaintiffs to explain the reasons for the absence of the “empty chair” defendants from the case. As was evident from the court’s initial ruling and subsequent change of position, the court was willing to alter its position when counsel addressed with precision counsel’s contention. Plaintiffs have set forth in their brief a long list of information which they desired to tell the jury in answer to the “empty chair” argument. But none of that information was conveyed to the trial court nor did plaintiffs in fact attempt to argue such information. The issue before the court was whether plaintiffs could argue that it was defendant’s obligation to bring in the “empty chair” defendants and the trial court properly ruled plaintiffs could not. Its ruling was restricted to that issue. While I am in agreement that plaintiffs were entitled to retaliate to the “empty chairs” argument, I am unable to find that the trial court precluded the plaintiffs from making a proper argument in response to the defendant’s “empty chairs” argument.
I would affirm the judgment.